PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Application of 
Vlachou et al.
Application No. 15/962,722
Filed: April 25, 2018
For: LTE INTERFERENCE DETECTION AND MITIGATION FOR WI-FI LINKS

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.137(b), filed February 11, 2021, which is being treated as a petition under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application. 

The petition  is GRANTED.

The above-identified application became abandoned for failure to timely file a reply to the First Action Interview Office Action Summary mailed on June 30, 2020.  This Notice set an extendable period for reply of two (2) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on \
August 31, 2020.  The Office mailed a Notice of Abandonment on February 3, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) an amendment in response to the Office action; (2) the petition fee of $2100.00; and (3) a statement of unintentional delay.  

Telephone inquiries related to this decision should be directed to Paralegal Specialist Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/.	

37 CFR 1.137(b)(4) requires a statement that “the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.” Since the statement appearing in the petition varies from the language required by 37 CFR 1.137(b)(4), the statement is being construed as the required statement. Petitioner must notify the Office if this is not a correct reading of the statement appearing in the petition.





/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions